                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

          Tabitha Hampton,             )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               1:19-cv-00186-RJC
                                       )
                 vs.                   )
                                       )
          Andrew M. Saul,              )
            Defendant.                 )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s Order.

                                               July 7, 2020




        Case 1:19-cv-00186-RJC Document 16 Filed 07/07/20 Page 1 of 1
